IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SHONTERRI DIXON,                         : No. 148 MM 2014
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
UNEMPLOYMENT COMPENSATION                :
BOARD OF REVIEW (AFFINITY HOME           :
CARE),                                   :
                                         :
                   Respondents           :


                                      ORDER


PER CURIAM
      AND NOW, this 13th day of November, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.